 COMBUSTION ENGINEERING, INC.CombustionEngineering,Inc.andInternationalBrotherhood of Boilermakers,Iron Ship Builders,Blacksmiths,Forgers,andHelpers,Lodge No.169, AFL-CIO. Case 7-CA-6783June 30, 1969DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND ZAGORIAOn March 19, 1969, Trial Examiner Morton D.Friedman issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner'sDecision.Thereafter, the GeneralCounsel and the Charging Party filed exceptions andsupportingbriefs,and the Respondent filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theNational LaborRelations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewedthe rulingsof the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision,and the entire record in thecase, including the exceptions and briefs, and herebyadoptsthefindings,'conclusions,andrecommendations of the Trial Examiner.In his exceptions, the General Counsel contends,interalia,thattheRespondentharboredconsiderableanimus toward Bird, the allegeddiscriminatee,forhisfilingofagrievanceconcerningovertimepay,and for his protestconcerning the amount of showup pay to be paid onthe day the crew was terminated; and that theRespondentcondonedanyinferiorworkperformance prior to the hydrostatic test incident,and thereafter condoned any activity by Birdinvolving that incident,by retaining Bird as anemployee until the layoff of the crew on which heworked. We findno merit in these contentions.In regard to the question of animosity, the TrialExaminer correctly noted that the Respondent wasinformed by the union steward, prior to its hiring ofBird, that Bird was an agitator and would maketrouble and that pursuant to the contract it did nothave to hire Bird, but that in spite of this warningtheRespondent did employ Bird on the Trenton'These findings and conclusions are based,inpart,upon credibilitydeterminations of the Trial Examiner to which the Charging Party and theGeneral Counsel have excepted.After a careful review of the record, weconclude that the Trial Examiner's credibility findings are not contrary tothe clear preponderance of all the relevant evidence.Accordingly,we findno basis for disturbing those findings.StandardDry Wall Products, inc.,91 NLRB 544, enfd.199 F.2d 362(C A. 3).521Channel job, and assigned him to a foreman whowas his personal friend. The General Counsel,however, points to the memorandum and testimonyofRespondent'sSuperintendentStanley,whoreferred to Bird as "the great emancipator" and "Aself-styled,self-appointedsupersteward."Inouropinion, while these characterizations appear ratherderogatory,theyarenotdemonstrativeofconsiderable animus on the part of the Respondent.Finally, it is only logical that the complaints and thememorandum regarding Bird would arise when theydid, following within a reasonable time the actionsof this employee, and the completion of the work.In regard to the question of condonation of Bird'sactivities, the validity of Respondent's reason fornot firing Bird, because they were afraid of a workstoppage among the followers of Bird, is shown notonlyby the support given to Bird by otheremployees in his actions on the Trenton Channeljob, but especially by the walkout which occurred onthe St. Clair jobsite after the Respondent refused tohireBird,whichwalkout occurred in spite ofinstructions by union officials not to take any suchaction. In view of the above, and for the reasons setforth by the Trial Examiner, we adopt his decisionin this proceeding.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the complaint herein be, and it hereby is,dismissed.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMORTON D. FRIEDMAN, Trial Examiner: Upon a chargefiled onMay 28, 1968, by International Brotherhood ofBoilermakers,Iron Ship Builders,Blacksmiths, Forgers,and Helpers, Lodge No. 169, AFL-CIO, herein called theUnion or the Boilermakers,theRegional Director forRegion 7 of the National Labor Relations Board, hereincalled the Board,issued a complaint on July 31,1968, onbehalf of the General Counsel of the BoardagainstCombustion Engineering, Inc., herein called the Companyor the Respondent,alleging violations of Section 8(a)(1)and (3) of the National Labor Relations Act, as amended(29 U.S.C., Sec. 151,et seq.),herein called the Act. In itsduly filed answer to the complaint, the Respondent, whileadmitting certain allegations of the complaint, denied thecommission of any unfair labor practices.Pursuant to notice,the hearing in this case was heldbefore me in Detroit,Michigan,on October 9, 10, 31, andNovember 1, 1969. All parties were represented and wereafforded full opportunity to be heard, to introducerelevant evidence,to present oral argument, and to filebriefs.Briefs were filed by the General Counsel and theRespondent.Upon consideration of the entire record,includingthebriefsof the parties,and upon myobservation of each of the witnesses as they appearedbefore me,Imake the following:177 NLRB No. 35 522DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent maintains its principal office and place ofbusiness in the city and State of New York Respondentmaintains other places of business in the State ofMichigan and several other States of the United States.At these various places Respondent is engaged in themanufacture, sale and distribution of steam generatingequipment, air and water pollution control equipment, andrelatedproducts.The St Clair jobsite at St. Clair,Michigan, and the Trenton Channel jobsite at MarineCity,Michigan, are the only jobsites involved in thisproceeding.During the year ending December 31, 1967, arepresentative period, the Respondent sold and distributedat its State of Michigan places of business, products of avalue in excess of $50,000, which products were shippedfrom said places of business directly to points locatedoutside the State of Michigan. During the same period,Respondent purchased and caused to be transported anddelivered to its State of Michigan places of business, rawmetal products and other goods and materials of a valuein excessof $50,000, which were transported and deliveredto its places of business in the State of Michigan directlyfrom points located outside the State of Michigan.Itisconceded, and I find, that Respondent is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.11THE LABORORGANIZATION INVOLVEDIt is admitted,and I find,thattheUnionisa labororganization within the meaning of Section2(5) of theAct.III.THE ALLEGEDUNFAIR LABORPRACTICESA. Background and IssuesThomas Bird, a member of the Union, was employedas a night-shift boilermaker by the Respondent in theerection of a very large steam power boiler for the DetroitEdisonCompany at Trenton Channel in the Detroit,Michigan, area. During his employment, several incidentsoccurred in which grievances were aired by Bird directlyto the Respondent's management on the jobsite despitethe fact that there was a Boilermaker job steward on thejob. Respondentalso allegesthat Bird did not perform upto standard in his work.AftertheTrentonChannelwork for night-shiftboilermakers was completed and Bird was laid off withthe rest of the night boilermaker crew, a second job oferecting a similar boiler was begun by Respondent at St.Clair,Michigan, in the Detroit area, also for DetroitEdison. Through the union hiring hall, Bird was referredtothe job and was refused employment by theRespondent's chief erector.Counsel for the General Counsel and the Union allegethat Bird was refused employment by Respondent becauseBird had engaged,in airing the grievances,in protected,concerted and union activity. Respondent, on the otherhand, contends that it refused Bird employment for goodcause, mainly, that Bird had not performed up to standardon the Trenton Channel job and because he had beeninsubordinate.Thus, the issues presented by the pleadings and theopposing contentions are:1.Did Birdengagein protected activities when airinggrievances at the Trenton Channel job?2.Was Bird's work performance on the TrentonChannel job sub-standard?3.Did Respondent refuse to hire Bird for the St. CLairjob because Birdengaged inprotected, concerted andunion activity on the Trenton Channel job?B. The FactsAll of the field erection employees of the Respondent,on its various projects all over the country, arerepresented by unions. In order to resolve potential laborconflicts,in1962Respondent inauguratedprejobconferences with all the unions with which it deals. In the7 years since, the charge in the instant proceeding is theonly one ever filed against the Respondent.In the latter part of 1966 and the early part of 1967,following the usual prejob conference with the variousunionsincludingtheChargingUnionherein,theRespondent began to erect, under contract with DetroitEdison,a steam generating unit at a total cost ofapproximately $20 million. The size of the boiler to beerected by Respondent was to reach 14 stories.While the work on the project was progressing, on June23, 1967, Ed Meyerhoffer, the boilermaker steward on thejobsite told night shift erectors (superintendents) RichardNabors andWilliam Lemons that a man named TomBird wasbeing referred to the job whowas anagitatorand would bring trouble.Meyerhoffer suggested thatpursuant to the contract, they did not have to hire Bird.Nevertheless,NaborsandLemons,thinkingthatMeyerhoffer had a personal grudge against Bird, did nottake the action suggested by Meyerhoffer and Bird washired for work as a boilermaker on the job.' NeitherNabors nor Lemons knew Bird and had not knowledgethatBird,a member of the Union, had been on the UnionNegotiating Committee since 1957 and, from 1963 to 1966had been the Union's businessrepresentative. During 1966Bird triedfor reelection to the post but was defeated bythe presentbusinessrepresentative,HaroldRasmussen.Thus Bird had been somewhat of a leader in the Unionand had a following among the members, some of whomwere employed by the Respondent on the TrentonChannel Job.'After Lemons hiredBird,the latter was assigned to acrew working with Carl Henni, a boilermaker foreman(pusher) who was a friend of Bird. Henni gave Bird theassignmentof operating a signal telephone used inconjunction with the operation of hoisting and loweringmaterial.Henni told Nabors that thisassignment wasgiven Bird becausethe latter could not physically performstrenuous rigging work.At times, whileBirdwas soemployed, both Nabors and Lemons found him readingracing forms when he was supposed to be working. Birdwould also usethe public telephone on the site upon manyoccasionswhen he was absent from his work station forperiods of from 30 to 40 minutes. Also, Bird went to therestroom excessively and for long periods of time. Attimes whenBird was away from his work station, Lemonsobserved Henni performingBird'swork.''From the uncontroverted testimony of Nabors and Lemons which Icredit'From the credited testimony of Bird'From the credited testimony of Nabors and Lemons I do not credit COMBUSTION ENGINEERING, INC.523Upon numerous occasions both Nabors and Lemonsspoke to Henni about this situation and told Henni thatBird was not performing his job. Nabors and Lemons alsospoke to Parkhill, general foreman of the Boilermakers,and to Edward Rokuski, the job steward. Neither LemonsnorNabors spoke directly to Bird because theyinterpretedthebargainingagreementbetweentheRespondent and the Union as permitting only foremen tospeakdirectlytorank-and-fileemployees concerningemployees' job performance.'Although Henni denied on the witness stand that heever spoke to Bird about these matters, Rokuski testifiedthat he spoke to Bird about the complaints of Nabors andLemons. Rokuski further testified that it was commonknowledge that both Rokuski and Henni spoke to Birdabout the latter's work performance.On one occasion Bird was involved in an unauthorizeddeparture from the jobsite. He left early to go to a unionmeeting but instead of checking out his badge he gave theguard at the gate a false number so that the time wouldnot be deducted from his pay. Nabors discovered this inperforming his paper work later that night and deductedthis time from Bird's pay. Bird did not complain or fileany grievance over the matter.'At the time thatBird wasemployed on the TrentonChannel job, the Respondent was operating on anaccelerated schedule and the men were working overtimeeveryday.The steam generator or boiler had to becompleted and in operation by December 1967, or therewas avery real possibility that there might be loss ofelectric power in the Detroit area.'By August 20, 1967, the Respondent began what isknown as a hydrostatic test on the boiler. This is the testwhich determines whether a boiler can withstand pressuregreater than the strength for which it is designed once theboiler is put into operation. The purpose of the test is touncover any defect whichmight existin the boiler or thepartswhichfeedtheboiler.Althoughadetaileddescription of this test is unnecessary for the purpose ofthis decision, simply put, the boiler is filled with water andan air pressure pump is then connected to the boiler tobring the boiler up to the necessary pressure. If there areleaks in the boiler the pressure forces water out throughthe leaks and they are thereby detected.When leaksoccur, the boiler is drained to a point below the leak andrepairs are then made. Thereafter, the pressure is built uponce again and if no leaks or other defects appear, theboiler is checked out by insurance company inspectors fortheir final approval before acceptance by the company forwhom the boiler is built.At Trenton Channel, the test of the boiler began duringthe day shift on August 20, 1967. After the boiler hadbeen filled up and the pressure built up to approximately1,500 pounds, a leak was discovered. The boiler was thendrained below the level of the leak and repairs were begunduring the nightshift by thenightshift crew. At that time,the quitting time for the shift was 3:30 a.m. However, inorder to complete the repairs, the night shift continuedworking on the repairs until the day shift reported at 7a.m.' The day shift finished the repairs on August 21.Henni's testimony to the contraryFrom the credited testimony of Lemons and Nabors as supported bythe testimony of Henni and Rokuski.'From the credited testimony of Nabors which went undemed by Bird onrebuttalFrom the uncontroverted,credited testimony of Raymond R Donahue,Respondent's district superintendentThereafter the boiler was again filled and pressure wasagainapplied.When the pressure had reachedapproximately 4,000 pounds, which was almost the fulltest pressure, another leak was discovered. Thereafter theboiler was again drained to a depth below the leak. Againthe night shift worked at repairing the leak until the dayshift reported in at 7 a.m. on the 22nd.The leak repair was finished by the day shift on August22 and the day crew again began filling the boiler. Thisfillingof the boiler and pressurizing the same wascontinued into the night shift which began on the 22ndand ran intothemorning hours of the 23rd. Atapproximately 2 a.m., which was 1 1/2 hours before theend of the night shift, the pressure had reached the fulltestmark of 4,485 pounds. The night shift erectors,Nabors and Lemons, were satisfied that the boiler was ingood condition, as they could find no more leaks, and theboiler was holding the pressure. They therefore consideredthe boiler ready for the insurance inspectors who were tocome in to make their inspection after daylight that day.Because the end of the night shift was at 3:30, Nabors andLemons had the pump closed down and proceeded to theirfield office.'Thereafter,Lemons and Nabors went to the generalforeman, Parkhill, and the union steward, Meyerhoffer,and told them that there was going to be no furthertesting onthe boiler that night; that they did not wantanyone inside it and all they wanted to keep on the shiftwas three or four men from the end of the night shift untilthe day shift came in. To this Parkhill and Meyerhofferagreed. Lemons had made up his mind to do this becausethe test was virtually at an end and there was no necessityfor anyone to be in attendance on the boiler except fortwo or three men to see to it that the employees ofDetroit Edison did not wander into the area and perhapsturn valves or do something which could interfere with thetest.All of the foregoing took place close to the 3 30 a.m.quittingtime of the night shift.Just as Nabors and Lemons were about to start theirpaperwork in their field office, in came Bird, Henni, anemployee named Dubie Peardon, and Meyerhoffer. Itshould be noted in connection therewith that up to thispoint the Respondent had used 12 men to make thehydrostatic test and these 12 boilermakers were workingup to this point on the night shift. However, as notedabove, only two or three or perhaps four were to remainon the job between the end of the night shift and thebeginning of the morning shift.Prior to these four employees coming to the office, Birdhad learned of the decision to keep on only three or fourmen from Parkhill.' Bird and Foreman Henni then spoketoMeyerhofferwho was positioned outside of thetoolroom.BirdandHennibeganarguingwithMeyerhoffer about the Company's decision to keep thefour men. Meyerhoffer went in to the toolroom and Hennifollowedscreamingafter him. Bird came to the door ofthe toolroom.'° When the four men went to the office usedby Lemons and Nabors, Bird spoke first and questionedLemons as to why only four men were being kept on thejob. Lemons stated that the tests were completed exceptfor the insurance inspection in the morning and they onlyneeded a few people to virtually stand guard until the day'From the credited portions of the testimony of Bird, Lemons, andNabors'From credited portions of testimony of Bird, Lemons, and Nabors'From the testimony of Bird."From the credited testimony of employee William Martt 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDshift arrived.Bird and Henni then both demanded that 12men be kept on the job, this constituted the full crew ofthenight shift.They claimed that it was custom inMichigan to keep on a full crew until the test wascompleted;that it was also a safety measure.Then Birdtold Lemons that if they did not keep on the full 12 menof the night shift until the morning shift arrived, he wouldgo out and"blow the damn thing down"and they wouldallgo home."By "blowing the damn thing down," Birdmeant that they would relieve the pressure on the boilerand drain it, thereby undoing all the work that had beendone previously by the day crew and the night crew.Despite these threats,at first Lemons refused and saidonly four men were to be kept on.There is some confusion in the record as to exactlywhat occurred next.However,it is certain that Bird put ina telephone call to the union business agent.The agentthat was called was a Mr. Crippen. Whether Bird spoketoCrippen or whether Bird merely got Crippen on thetelephone and then Henni spoke to Crippen is not clearfrom the record. Suffice it to say, however, that whileBird was making the telephone call Henni and Lemonswere arguing in the background."Meyerhoffer then spoketoCrippenand explained to the latter why theRespondent only wanted four men to be kept on. Henniinterrupted and grabbed the telephone from Meyerhoffer.Next Lemons got on the telephone and spoke to Crippen.Lemons told Crippen that the hydrostatic test had beencompleted and that there was nothing further to be doneuntil the insurance inspectors arrived the next morning.Crippen requested that Lemons keep all the men to avoidtrouble. Lemons finally capitulated. According to Lemonsthe reason he finally consented to keep on the full crewwas that if the men did blow the boiler down, as Bird hadthreatened, the boiler could not possibly be ready for theinsurance inspection the nextday. This wouldhave createda problem with the job schedule which, as noted above,was to be completed by December 1967, in order to insuresufficientelectricalfacilitiesfor the city of Detroit.Therefore,with Lemons'ultimate consent,the full crewstayed on during the night until the day crew arrived at 7a.m. in the morning."The next morning, Meyerhoffer, who had argued withBird,quit in disgust.He felt,according to variouswitnesses,thathisauthorityasstewardhadbeenundermined by Bird.Around the same time thatMeyerhoffer quit,the boiler was inspected and it wasapproved by the insurance underwriters.On the nextnight,August 23,when the night shift came on, a newsteward took over.His name was Edward Rokuski.During the next week,Bird was involved in anotherincident.He complained to steward Rokuski that theRespondent had failed to pay him double time for makinghim work through a lunch period.Rokuski,in his capacityassteward,calledRasmussen and the local unionpresident.Both the president and Rasmussen agreed atfirstthatBirdwas not entitled to the double pay heclaimed.However,agrievancewas filed and the"From credited testimony of Lemons and Nabors."From credited portions of the testimony of Martt,Henni,and Lemons."All of the foregoing from credited testimony of Lemons.Cnppen didnot testify.It should be noted that in connection with the threat to blowthe boiler down,Henni claims that he was the one who threatened to drainthe boiler.However,Henni did not even understand what the term "blowthe boiler down"meant,and it could not have been Henm,inmy opinion,who made the remark.Itherefore credit the testimony of Lemons assupported by the testimony of Nabors both by reason of the foregoing andby observation of them on the witness stand.Respondent reviewed its position and finally agreed to payBird the overtime money.16Approximately a week or two later, as of September 1,1967,RaymondDonahuewasappointeddistrictsuperintendent for erectionby theRespondent.As suchSuperintendentDonahue was in charge of the areaincluding Detroit,Michigan.A couple of weeks after Donahue's appointment,Nabors noticed one night that Bird was not at his workstation.He went to the restroom but could not find Birdthere.This was about an hour and a half before quittingtime.Nabors continued his search until quitting timewhen he stationed himself at the end of a bridge whichoverlooked a canal leading to the employees' dressingroom. At quittingtime,when all of the other employeescame over the bridge to change their clothes, Bird wasmissing.Nabors,mindful of the fact that Bird hadwrongfully left the job and given a false number sometimebefore that, asked steward Rokuski where Bird was.Rokuski became angry and told Nabors that he was tiredof this personal vendetta against Bird.He further statedthat if Nabors wanted to fire Bird that he should go aheadand "we, (probably meaning the Union) would take itfrom there." Rokuski testified that Nabors had thoughtBird had gone home early when actually Bird had missedthe elevator that would take him from the jobsite to thebridge crossing the canal."Soon after his appointment as district superintendent,Donahue began to receive,through Stanley,the generaljob superintendent,Nabors, and Lemons, complaintsabout Bird's performance on the job. Their complaintswere to the effect that Bird was creating disturbances onthe jobsite; that he was reading racing forms and wasaway from his worksite for long periods of time and thathe had threatened to "blow the job." Donahue alsoreceived a detailed written report as to what had happenedthe eveningof August 22 and 23 when the decision toreduce the crew had been reached by Lemons and Naborsduring the hydrostatic test.However,according toDonahue,although he considered terminating Bird he wasreluctant to do so. He learned that Bird had considerableinfluence among the employees on the job and Donahuewas not willing to take a chanceof a work stoppagebecause of the deadline for the completion of the boiler.On October 10, 1967, it was determined that the nightshiftwas no longer necessary and they were terminated.This decision was made on instructions from DetroitEdison and had not been expected. Therefore, Nabors hadto hurriedly go to the office to prepare the payroll. Thenight crew had not yet quite reported but when they camethey were told that they were not to work but were laidoff.With that,Bird came toNabors' office anddemandedof Nabors how much theywere goingto be paid for theirshowup time.Birdexplained to Nabors that he heard thatthey were only going to get 2 hours showup time. Birdinsisted that they were entitled to 4 hours. According toNabors,Birdturned to the other employees who werethere and told them not to accept their checks. However,after some discussion with the steward the men,includingBird, did accept their checks and left thejob.16On October 16, 1967, Stanley, the superintendent of theTrenton Channel job, submitted to Donahue a written"From credited portions of the testimony of Bird and Rokuski"All of the foregoing testimony from credited portions of the testimonyof Nabors and Rokusk,."All the foregoing from the credited testimony of Nabors as supportedby certain parts of the testimony of Bird COMBUSTION ENGINEERING, INC.memorandum concerning Bird.In that memorandum,Stanley told Donahue that from the time Bird came onthe job his prime purpose seemed to be to createdissensionamong the men.Thememorandum thenproceeded to relate Bird's part in the contentiousargument which occurred over keeping the night crew onduring the hydrostatic test on the night of August 22-23.Then Stanley went on to tell Donahue that by reason ofBird's actions the Company was literally"black jacked"into keeping on unnecessarily a large number of mencosting the Company many dollars.The memorandumended with Stanley's recommendation that Bird not berehired at any time or place.About the same time,as the completion of the TrentonChannel job approached,the Respondent began to erect asimilar boiler at the jobsite in St. Clair,Michigan, knownas the St.Clair job,James Waters was the Respondent'serection superintendent on the job.Two employees in oneof the work crews of the boilermakers on the job had beenlaid off for cause.The foreman of that crew had manytimes askedWaters about replacements for these two.Late in the afternoon of January 17, 1968,Waters askedWilliam Bass,the boilermaker job steward,to telephonethe hiring hall and see if he could get the names of thetwo top men on the list. Bass called the hall but there wasno answer as it was late in the afternoon.However, BasstoldWaters he would try later.Later that evening, Bassdid contact Rasmussen, the union business representative,who in turn informed Bird and another member of theLocal to report to the job the next morning."Bird,inaccordancewithRasmussen's instructions,reported to work at the jobsite at St.Clair the nextmorning.Bass, as union steward, took him to the officewhere Bird was introduced to Waters. When Waters foundout who Bird was, he told Bass that he was not going tosignhim up.When asked why he refused,Watersadmitted that he had orders not to hire Bird.Bass askedWaters to give Bird two hours showup pay and Bassrefused this.Bass then took Bird back to the changeshanty.Then Bass tried to get in touch with Rasmussen.Rasmussen was out of the office but finally called Bassback at about 11 in the morning and told Bass to try toget some kind of information from Waters.Rasmussenalso told Bass to keep everybody calm and that he,Rasmussen,would appear at the job on the followingmorning. 1eIn accordance with Rasmussen's instructions,Bass andBird accompanied by some other employees went to seeWaters again.Bass askedWaters to reconsider hisdecision but againWaters refused.Then,within a shortperiod of time thereafter,Waters notified Bass that theDetroit Edison people wanted Bird off their property. Basstook Bird in the company truck to the parking lot andBird left. Later in the day, after Bird had left, and afterthe lunch hour,most of the boilermaker employees leftthe job.This shut the job down.Early the next morning Rasmussen appeared at the St.Clair job and told the men to go to work. Then,accompanied by Bass he went to see Waters who told thetwo that he had not ordered any men from the hall.Waters stated that he did not tell Bass to order the menfrom the hall but merely to find out who the next men on"There is a conflict in testimony as to whether Waters actually askedBass to order some men for the job or whether he merely asked Bass tofind out who were the next two men on the hiring hall list.In view of mydisposition of this proceeding,Ifind it unnecessary to resolve this issue."A11 of the foregoing from the credited testimony of Bass and Waters.525the list were before they were ordered.Rasmussen thentelephoned Donahue who confirmed Water's position."On January 22, Bird filed a grievance pursuant to thecontract with Rasmussen,as business agent of the Union.This grievance alleged that Bird had been discriminatorilyrefused hire by the Company.Seven days later he filed asecond grievance in which he claimed that the Respondenthad violated the exclusive referral clause of the contractbetween the Union and the Respondent.ThegrievanceswereprocessedthroughtheInternationalpresidentwho assigned one of theInternational vice presidents to handle it.Thereafter, onFebruary 17, 1968,ameeting was held at the Union'soffices between representatives of the Respondent andrepresentatives of the Union.Rasmussen stated the natureof the grievance to Donahue and an attorney for theRespondent.After this,the attorney handed Rasmussen acopy of the October 16,1967,memo Stanley had writtento Donahue concerning Bird's behavior on the night of thehydrostatic test.At the same time he told Rasmussen thatthismemorandum indicated why they were not going tohire Bird.This was the end of that particular grievancemeeting and nothing further was accomplished.Thereafter,theUnion hired counsel to process thegrievance to arbitration but instead of going to arbitrationas the Respondent desired,pursuant to the arbitrationclause of the bargaining agreement, the Union filed thecharge which is the basis for this proceeding.C. Analysis and Concluding FindingsCounsel for the General Counsel,as heretofore setforth,contends that Bird was refused employment at theSt.Clair job because he engaged in protected,concertedactivityat the Trenton Channel job.He makes nomention in his brief, nor does he attempt to overcome, thetestimony by Respondent'sofficialsthatBird'sworkperformanceattheTrentonChanneljobwasunsatisfactory.He argues,for the most part,that Bird, inprotestingRespondent'smanagement'sdecision to refuseto keep the full boilermaker crew on the job the night ofAugust 22-23, was engaged in protected,concerted activityand since this was the chief reason why Bird was refusedemployment at St.Clair,theRespondent's refusal wasdiscriminatory and violative of the Act.The Respondent, on the other hand,contends that itrefused to hire Bird on the St. Clair job because he wasan unsatisfactory employee at the Trenton Channel joband because in protesting during the hydrostatic test heengaged in unprotected activity.On the basis of the facts as set forth in the section ofthisDecision immediately above,there is no doubt thatBird did give cause as an employee for the Respondentlawfully to refuse to hire him at St.Clair.When he wassupposed to be working Bird read racing forms, spenttime making lengthy telephone calls, went to the restroommore frequently and for greater periods of time than wasnecessary, gossiped with other employees and had Henni,his foreman,perform his work for him.In short, he didnot perform a day's work for a day's pay.Nevertheless,Respondent does not deny that a basiccause of its refusal to hire Bird for the St.Clair job washis behavior on the night of August 22-23 during thehydrostatic test on the boiler at Trenton Channel.This is"From the credited portions of testimony of Rasmussen and Waters Onthe witness stand,however,Waters admitted that if someone but Bird hadbeen referred to thejob Waters would have hired him. 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDdemonstratedinRespondent'srelianceonthememorandum of October 16, 1967, from Stanley toDonahue, as the reason for its refusal. Respondent arguesthat there was a contractual procedure to be followed ifemployees had a grievance, which procedure Bird failed tofollow.Moreover,in goingover the head of Meyerhoffer,who as a job steward had assented to the Respondent'sarrangement that night, Bird ursurpedMeyerhoffer'sauthorityand therfore, his activities were no longerprotected.In effect, Respondent argues that employees who havegrievances they believe to be meritorious, must abide byalldecisions relating theretomade by the bargainingrepresentative.However, Section 9(a) of the Act gives toemployees the right to present grievances to theiremployer and have such grievances adjusted, without theintervention of the bargaining representative, as long asthe adjustment is not inconsistent with the terms of thecollective-bargaining agreement and the bargaining agenthas been given the opportunity to be present at suchadjustment.Thus,whereanemployeecomplainedpersonally upon numerous occasions to his employeraboutmattersconcerningthecollective-bargainingagreement between the employer and the employer'sbargaining representative, the Board held the airing ofthese grievances constituted concerted, protected activity.20Also, the protection of Section 9(a) of the Act isextended to dissidents who try to influence the decisions ofthe bargaining agent. The court in such a case held,"Attempts by some members of a union to bring about achangeintheunion'sattitudeaboutparticularcollective-bargainingcontracts is certainly `concertedactivity'protected by Section 8(a)(1) of the Act. TheEmployer cannot defend his interference by saying thatconcerted activity was directed against the position takenby the Union and not directlyagainst theemployer.""The merit or lack of merit of the grievance is immaterial.The protection of the Actis stillavailable.22 Thus it wouldseem, and I conclude, that Bird's disagreement withUnion Steward Meyerhofferand his inducingLemons toconsent to keeping a full crew until the morning shiftarrived, was activity protected by the Act. Whether or not"N Y Trap Rock Corp, NytraleteDiv,148NLRB 374"N L R B v Nu Car Carriers,189 F 2d 756, 760 (C.A 3) enfg 88NLRB75 See alsoAerodex, Inc,149 NLRB192, 198"Top NotchManufacturingCompany, Inc,145NLRB 429,432, andcases cited thereinitwas the practice in Michigan to keep a full crew duringall parts of a hydrostatic test becomes immaterial.The questionremains,however, whether the meansutilized byBird in goingover the head of Meyerhofferand in persuading Lemons to keep on a full crew, wassuch as to remove the otherwise protected activity fromthe Act's cloak of protection. As heretofore found, duringthe argument in Lemon's office,Birdthreatened Lemonsthat they would "blow down" the boiler and go home if afull boilermaker crew was not kept on the jobsite betweenthe hours of 3:30 a.m. and 7 a.m. Also, as heretoforefound, the insurance inspectors were due to make theirinspection in the morning and draining the boiler wouldhave made this impossible, thus delaying the progress ofthe project which had a very critical completion date. Inthese circumstances, Bird's threat was not merely theusual economicthreat of strike, but rather a threat toactually interfere with the Respondent's property andundo what had already been accomplished in the erectionof the boiler.Moreover, Lemons knew that Bird hadsufficient influence among its employees to provide themeansofcarryingoutthatthreat.Under thesecircumstances, the threat became tantamount to a threatof industrial sabbotage and Lemons had no alternative butto capitulate.In view of the foregoing, I find and conclude that whilethe activity of Bird was of the type that would ordinarilybe protected, the protection was lost when Bird made histhreat to blow down the boiler. Thus Bird engaged inunprotected activity for which the Respondent had theright to discharge him or refuse to rehire him at otherRespondent projects.23Accordingly, I find and conclude that the Respondentrefused to hire Bird at the St. Clair project because Birdperformedat a lessthan satisfactory level at the TrentonChannel job and because Bird engaged in unprotectedactivity. I further find that Respondent thereby did notviolateSection 8(a)(1) and (3) of the Act and shallrecommenddismissalof the complaint in its entirety.RECOMMENDED ORDERIt is hereby recommended that the complaint in thisproceeding be, and the same hereby is, dismissed in itsentirety."CfN LR B v Fansteel MetallurgicalCorp,306 U S 340,N L R Bv IBE W(Jefferson Standard Broadcasting),346 U S 464